           Case 1:19-cr-10335-DJC Document 157 Filed 08/31/21 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

______________________________
                              )
UNITED STATES OF AMERICA )
                              )
      v.                      )                       Criminal Action No. 19-cr-10335
                              )
TANMAYA KABRA                 )
                              )
                              )
______________________________)

      DEFENDANT TAN KABRA’S ASSENTED TO MOTION TO EXTEND FILING
            DEADLINE FOR OPPOSITION TO THE GOVERNMENT’S
                      MOTION FOR RESTITUTUION

       Defendant Tanmaya Kabra (“Defendant”), by and through his undersigned attorneys,

respectfully moves the Court for an order extending the deadline for filing his Opposition to the

Government’s Motion for Restitution until Tuesday, September 7, 2021. In support of this

motion, Defendant states as follows:

   1. On August 20, 2021, the Government filed a Motion for Restitution.

   2. Defendant requires this brief extension due to undersigned counsel’s preexisting

commitments and to permit counsel to work with the Government to resolve some of the issues

raised in the Motion for Restitution.

   3. The Government has assented to Defendant’s request for this brief extension.

   Wherefore, for the reasons stated herein, Defendant respectfully requests that the Court extend

the filing deadline for Defendant’s Opposition until Tuesday, September 7, 2021.




                                                  1
           Case 1:19-cr-10335-DJC Document 157 Filed 08/31/21 Page 2 of 2



                                               Respectfully submitted,

                                               TANMAYA KABRA



                                               By his attorneys,

                                               /s/ Michael J. Connolly______________
                                               Michael J. Connolly
                                               Julianna Malogolowkin
                                               HINCKLEY, ALLEN & SNYDER LLP
                                               28 State Street
                                               Boston, MA 02109
                                               mconnolly@hinckleyallen.com
                                               jmalogolowkin@hinckleyallen.com
                                               Tel. (617) 345-9000
                                               Fax (617) 345-9020


                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 31, 2021, a copy of the foregoing Sentencing Memorandum
was filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF System.


                       /s/ Michael J. Connolly
                       Michael J. Connolly
                       Hinckley Allen & Snyder LLP
                       28 State Street
                       Boston, MA 02109
                       (617) 345-9000 (phone)
                       (617) 345-9020 (fax)
                       mconnolly@haslaw.com




                                                    2
